GALLAGHER, Senior Judge:
The trial court granted appellee’s motion to dismiss for forum non conveniens. Appellant argues that the trial court abused its discretion by: (1) failing to properly weigh appellant’s choice of forum as a District of Columbia resident-plaintiff; and (2) failing to properly consider the amount of prefabrication and planning that appellant performed at its offices in the District of Columbia. We affirm.
Appellee CritiCom, Inc. (“CCI”) is a telecommunications company organized under Maryland law, with its principal place of business in Lanham, Maryland. CCI has a Certificate of Authority to do business in the District of Columbia. Appellant Future View, Inc. (“FVI”) is a District of Columbia corporation, located in the District. It sells, rents, and installs audio-visual equipment.
Maryland’s Charles County Community College contracted with CCI to provide a remote-learning video teleconferencing system on its campus. CCI subcontracted with FVI to supply and install certain audio-visual equipment, and to perform training and maintenance in support of CCI’s prime contract with the community college. In case of a dispute, the purchase orders between CCI and FVI specified that Maryland law was applicable. Moreover, although FVI has provided an affidavit asserting that more than seventy-five percent of their effort was conducted at their office in the District of Columbia, the final product as well as future maintenance and training were all located at the Maryland community college.
As the project progressed, FVI periodically submitted invoices to CCI for equipment purchases and services as required by the subcontract. However, FVI sued after CCI refused to pay certain invoices. FVI’s complaint makes three claims: (1) breach of contract; (2) breach of trust under Md.Code Ann., Real Property §§ 9— 201(b) and -202 (1996 Repl.); and (3) conversion.
In response to FVI’s complaint, CCI filed a motion to dismiss for forum non conveniens, pursuant to D.C.Code § 13-425 (1995 Repl.). The trial court granted CCI’s motion, concluding “that the substantial, material and overriding contacts regarding this case are in Maryland, that Maryland law controls and that the key, primary witnesses are in that jurisdiction and that the only contact [with] this jurisdiction is that the plaintiff is here, see Kaiser Foundation Health Plan v. Rose, 583 A.2d 156, 158 (D.C.1990).” FVI appealed, arguing that the trial court abused its discretion in its ruling. Specifically, FVI argues that the trial court: (1) failed to properly weigh FVI’s choice of forum as a District of Columbia resident-plaintiff; and (2) failed to properly consider the amount of prefabrication and planning that FVI performed at its offices in the District of Columbia.
The doctrine of fomm non conveniens is found in D.C.Code § 13-425 and provides: ‘When any District of Columbia court finds that in the interest of substantial justice the action should be heard in another forum, the court may stay or dismiss such civil action in whole or in part on any *433conditions that may be just.” As noted by the trial court, the relevant private and public factors to be considered in making this determination were established in Kaiser Foundation Health Plan, supra:
[T]he pertinent private interest factors include (1) plaintiffs choice of forum; (2) the convenience of parties and witnesses; (3) the ease of access to sources of proof; (4) the availability and cost of compulsory process; and (5) the enforceability of any judgment obtained. The public factors include: (1) the clearance of foreign controversies from congested dockets; (2) the adjudication of disputes in the forum most closely linked thereto; and (3) the avoidance of saddling courts with the burden of construing a foreign jurisdiction’s law.
Id. (citations omitted).
In reviewing the trial court’s dismissal, we note that “[w]e have repeatedly held that trial court rulings on forum non con-veniens motions are entitled to receive considerable deference from this court. We will not reverse such a ruling unless presented with clear evidence that the trial court abused its broad discretion.” Jenkins v. Smith, 535 A.2d 1367, 1369 (D.C.1987) (en banc). “ ‘[Wjhere the [trial] court has considered all relevant public and private interest factors, and where its balancing of these factors is reasonable, its decision deserves substantial deference.’ ... An appellate court must not ‘los[ej sight of this rule, and substitute its own judgment for that of the [trial] court.’ ” Eric T. v. National Med. Enter., Inc., 700 A.2d 749, 754 (D.C.1997) (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981)).
This deferential standard of review is not a “rubber-stamp.” Id. Instead, “we apply ‘close scrutiny’ to the specific factors identified and evaluated by the trial court; once we are satisfied that the trial court took the proper factors into account, we adopt a deferential approach in determining whether the trial court’s decision fell within the ‘broad discretion’ committed to it.” Smith v. Alder Branch Realty Ltd., 684 A.2d 1284, 1285-86 (D.C.1996) (citation omitted). Close scrutiny of the factors evaluated by the trial court leads us to conclude that the trial court did not abuse its broad discretion.
First, the record shows that both CCI’s memorandum in support of the motion to dismiss and FVI’s memorandum in opposition to the motion placed before the trial court all relevant legal and factual concerns. Specifically, and contrary to FVI’s contention, the trial court was apprised of the importance of FVI’s choice of forum as a resident-plaintiff. FVI’s memorandum clearly identified the need for “convincing circumstances” in denying the resident-plaintiffs choice, as required by Washington v. May Dep’t Stores, 388 A.2d 484, 487 (D.C.1978).
The trial court’s order clearly acknowledged FVI’s District of Columbia residency, but found that the Maryland-based factors were more significant. The factors include: (1) the labor intensive effort required in running wires and installing video monitors into existing structures at the Maryland community college; (2) the burden of requiring District of Columbia courts to construe Maryland law; and (3) the convenience of potential witnesses.1
Second, FVI’s affidavit apprised the trial court of the volume of work that it had *434performed in its District of Columbia office. Specifically, the trial court was fully aware that FVI personnel performed more than, two-thirds of their work in the District. In its discretion, however, the trial court could conclude that this quantity of work in the District of Columbia was outweighed by the more substantial and material quality of the installation work accomplished at the Maryland community college, including running wires within the college’s buildings and installing video monitors into its existing structures.
We find that the trial court’s order reflects proper consideration of the relevant public and private interest factors presented in the record. In addition, we refrain from substituting our judgment for that of the trial court, and conclude that the trial court’s decision to weigh these factors in favor of granting CCI’s motion to dismiss for forum non conveniens was not unreasonable, and thus was not an abuse of discretion. See Eric T., supra, 700 A.2d at 754.
Finally, we note that “where this court has approved or ordered dismissal on forum non conveniens grounds, it has conditioned dismissal on the waiver of the statute of limitations in the alternative forum.” Guevara v. Reed, 598 A.2d 1157, 1161 (D.C.1991) (citations omitted). Therefore, we affirm the trial court’s order of dismissal, but remand for the entry of an order conditionally dismissing the complaint as directed by this court, including requiring appellee to waive any defense to an action brought by appellant based on the Maryland statute of limitations.

So ordered.


. Appellant argues that the trial court’s evaluation of the witnesses’ convenience is premature, because the witnesses have not yet been identified. However, appellant’s argument unnecessarily focuses on the potential residences of unidentified witnesses and not on the known location of their employment. Specifically, it was not unreasonable, and not beyond the trial court's discretion, to assume that the key, primary witnesses would be employed at the Maryland community college. Consequently, the trial court did not abuse its discretion in considering that if these witnesses traveled to Maryland every day for work, they would not be inconvenienced by a Maryland trial, but would more likely be inconvenienced by a District of Columbia trial.